*481In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Simeone, J.), entered March 15, 2004, which, upon a decision of the same court dated February 23, 2004, made after a fact-finding hearing, determined that he neglected the subject children. The notice of appeal from the decision is deemed to be a notice of appeal from the order of fact-finding and disposition (see CPLR 5512 [a]).
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the evidence supports the Family Court’s finding that he neglected the subject children by engaging in acts of violence against their mother in their presence, thereby creating an imminent danger that their physical, mental, and emotional health would be harmed (see Matter of Richard T., 12 AD3d 986 [2004]; Matter of Carlos M., 293 AD2d 617 [2002]; Matter of Deandre T., 253 AD2d 497 [1998]; Matter of Lonell J., 242 AD2d 58 [1998]; Matter of Tami G., 209 AD2d 869 [1994]). Where, as here, the Family Court is confronted primarily with issues of credibility, its factual findings are entitled to considerable deference on appeal unless clearly unsupported by the record (see Matter of Jessica DiB., 6 AD3d 533 [2004]; Matter of Samantha B., 5 AD3d 590 [2004]; Matter of Krystal M., 3 AD3d 498 [2004]).
The appellant’s remaining contention is without merit. Schmidt, J.P., Mastro, Rivera and Skelos, JJ., concur.